internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-120775-01 date date legend x y a b c d1 d2 d3 d4 d5 d6 d dear this letter responds to your representative’s letter dated date submitted on behalf of x requesting rulings under sec_1362 and sec_1362 of the internal_revenue_code the represented facts are as follows x was incorporated on d1 and elected s status for the taxable_year ending d2 a was the sole shareholder of x on d3 x entered into an agreement to acquire all of the business_assets of y the agreement was amended on d4 pursuant to the amended agreement x acquired substantially_all of the assets of y in exchange for d shares of x’s stock on d4 under the terms of the plr-120775-01 agreement y was required to immediately distribute the x stock received in the transaction to b the sole shareholder of y after d3 but prior to d4 c claimed an interest in y and in particular an interest in x’s stock to be distributed to y on d4 prior to executing the agreement b by written affidavit represented to x and a that no one other than b had a legitimate claim to the x stock that would be transferred to y the ownership dispute between b and c resulted in litigation that was not resolved until d5 when a purchased the d shares of x stock previously transferred to y due to circumstances beyond x’s control the x stock issued to y was not immediately distributed to b on d4 x’s s_corporation_election was terminated on d4 because y failed to distribute x’s stock to b x’s articles of incorporation prohibit shareholders from selling or otherwise transferring any share in x if the transfer would cause x to lose its status as an s_corporation unless or until x otherwise elects to terminate such status or the status is otherwise terminated x and a represent that they did not intend to terminate x’s s election through the acquisition of y’s assets in exchange for x stock x is requesting permission to reelect to be an s_corporation effective d6 prior to the termination of the five-year waiting_period imposed by sec_1362 however a form_2553 election by small_business_corporation was not timely filed sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect to be an s_corporation sec_1362 provides that if a small_business_corporation has made an election under sec_1362 and if such election has been terminated under sec_1362 the corporation and any successor_corporation shall not be eligible to make an election under sec_1362 for any taxable_year before its fifth taxable_year which begins after the first taxable_year for which the termination is effective unless the secretary consents to the election sec_1_1362-5 of the income_tax regulations provides in part that the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should consent to a new election the fact that more than percent of the stock in the corporation is owned by persons who did not own any stock in the corporation on the date of the termination tends to establish that consent should be granted in the absence of this fact consent ordinarily is denied unless the corporation shows that the event causing termination was not reasonably within the control of the corporation or shareholders having a substantial interest in the corporation and was not part of a plan on the part of the corporation or of such shareholders to terminate the election sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b plr-120775-01 the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that the events causing the termination of x’s s_corporation_election were not reasonably within the control of the corporation or shareholders having a substantial interest in the corporation and were not part of a plan on the part of the corporation or of such shareholders to terminate the election therefore consent is granted for x to make an election to be an s_corporation effective d6 in addition x has established reasonable_cause for failing to make a timely election to be an s_corporation effective d6 accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective d6 within days following the date of this letter then such election will be treated as timely made for x’s taxable_year beginning d6 a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed or implied regarding x’s eligibility to elect to be an s_corporation a copy of this letter should be attached to x’s federal_income_tax return for its taxable_year for which the s_corporation_election is accepted as timely filed a copy of this letter is being sent to x for that purpose this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x and x’s second authorized representative sincerely yours matthew lay senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
